269 F.2d 225
Ann POWELL and Mabel P. Lanyon, Appellantsv.SAFEWAY TRAILS, INC., and Trailways Terminal of Washington, Inc., Appellees.
No. 14682.
United States Court of Appeals District of Columbia Circuit.
Argued April 16, 1959.
Decided May 21, 1959.
Petition for Rehearing En Banc Denied June 15, 1959.

Mr. P. Bateman Ennis, Washington, D. C., with whom Mr. Warren W. Grimes, Washington, D. C., was on the brief, for appellants.
Mr. Maxwell A. Howell, Washington, D. C., for appellees.
Before EDGERTON, WILBUR K. MILLER, and FAHY, Circuit Judges.
PER CURIAM.


1
The plaintiffs appeal from a directed verdict for the defendants in a suit for personal injuries by negligence. There is no material dispute about the facts.


2
A passenger 74 years old, with good eyesight, got off a bus in a terminal. Walking among a number of people, she did not see that she was on a ramp. She stepped off the ramp into an unoccupied bus bay or "well". The ramp varied in width from 5' 9" to 6' 6", and at its highest point was 8" above the ground. A yellow line was painted along the edge of the ramp, but there was no guard rail or chain, and no employee or lettered sign warned passengers of the well. As far as appears, there was no red light or red paint.


3
We think the case should have been submitted to the jury. Cf. Tobin v. Pennsylvania R. Co., 69 App.D.C. 262, 100 F.2d 435; Brown v. American Airlines, Inc., 5 Cir., 244 F.2d 128, 61 A.L. R.2d 1108; Greyhound Corporation v. Wilson, 5 Cir., 250 F.2d 509.


4
Vacated and remanded.


5
WILBUR K. MILLER, Circuit Judge, dissents.